Citation Nr: 0023693	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  98-06 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death secondary to exposure to radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from October 1940 to June 
1946.  He died in October 1971.  The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for the cause of 
the veteran's death due to radiation.  A distinct claim of 
service connection for the cause of the veteran's death was 
denied in a December 1971 rating decision.  The appellant 
does not seek to reopen that claim.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran was exposed to radiation as a prisoner of war 
in a camp near Nagasaki during a period including August 
1945, and through repatriation through Nagasaki in 1945.

3.  A military agency has provided an estimate of the dose of 
radiation to which the veteran could have been exposed in 
1945.

4.  The veteran was diagnosed with lung cancer in 1971, and 
he died of lung cancer in October 1971.

5.  Following a review of the veteran's radiation exposure 
and medical history, a VA health official concluded that it 
was unlikely that the veteran's cancer was caused by his 
exposure to radiation during service.


CONCLUSION OF LAW

The veteran's exposure during service to radiation did not 
cause, or contribute substantially or materially to causing, 
his death due to lung cancer.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant reports that the veteran was held as a prisoner 
of war near Nagasaki, Japan, when the atomic bomb was dropped 
on Nagasaki in 1945.  She contends that he was exposed to 
radiation while he was in Nagasaki, and that the radiation 
caused him to develop the lung cancer that ultimately led to 
his death.  She asserts that she should receive VA dependency 
and indemnity compensation (DIC) based on the veteran's death 
due to a service-connected cause.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant's claim 
is addressed by evidence that the veteran served in an area 
in which exposure to radiation is plausible, and evidence 
that the veteran died of cancer.  The Board finds that this 
evidence is sufficient to make the appellant's claim a well 
grounded claim.

When a claimant has presented a well grounded claim, VA has a 
duty to assist the claimant in the development of that claim.  
38 U.S.C.A. § 5107(a) (West 1991).  The Board remanded this 
case in September 1998, and again in October 1999, for the 
development of evidence relevant to the claim.  Following 
those actions, the Board finds that the facts relevant to the 
appellant's claim have been properly developed, such that VA 
has satisfied its statutory obligation to assist the 
appellant in the development of her claim.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  To establish service connection for the 
cause of a veteran's death, evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, there must have been a 
causal connection.  38 C.F.R. § 3.312 (1998).

The veteran's service records reflect that the veteran was 
taken prisoner by Japanese forces in April 1942, and was held 
as a prisoner for 41 months.  The claims file contains 
written statements from the appellant (the veteran's widow), 
from the veteran's daughter, and from Mr. W. A. S., who 
reported having served with the veteran.  Each of the 
statements indicates that the veteran was a prisoner in 
Japan, in a camp located across the bay from Nagasaki, when 
the atomic bomb was dropped on Nagasaki in 1945.  The 
statements all note that the veteran clearly saw the mushroom 
cloud from the bomb explosion.  The fellow serviceman wrote 
that he was with the veteran in Nagasaki on August 20, 1945, 
after they were released from prison camps.  The appellant 
reported that the veteran had been a moderate smoker.  She 
reported that the veteran had suffered with respiratory and 
breathing problems from the time of his service until his 
death.

In April 1997, an official from the United States Department 
of Defense, Defense Special Weapons Agency (DSWA) reported 
that historical records listed the prison camp in the 
Nagasaki area in which the veteran had been held.  The DSWA 
official wrote that after the war the veteran probably had 
been processed through the Nagasaki evacuation center.  The 
DSWA official reported that a worst case radiation exposure 
scenario had been calculated for POWs in the Nagasaki area at 
the end of the war.  The official reported that, in the worst 
case scenario, "a POW would have received an external dose 
of less than 0.182 rem gamma and an internal dose of less 
than 0.150 rem (fifty-year) committed dose equivalent to the 
lungs."

Medical evidence shows that the veteran died of lung cancer.  
A VA medical record dated in August 1971 indicates that the 
veteran had a small cell bronchogenic carcinoma, which had 
been found to be inoperable.  The certificate of death 
reports that the veteran died in October 1971 of 
carcinomatosis, due to small cell carcinoma of mediastinal 
nodes.  The certificate indicated that he died five months 
after the onset of his cancer.

Under VA regulations, a "radiation-exposed veteran" is a 
veteran who participated in a radiation-risk activity during 
service.  38 C.F.R. § 3.309(d)(3)(i) (1999).  A "radiation 
risk activity" includes internment as a prisoner of war in 
Japan during World War II which resulted in an opportunity 
for exposure to ionizing radiation comparable to that of the 
United States occupation forces in Hiroshima or Nagasaki, 
Japan, during the period beginning on August 6, 1945, and 
ending on July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii) (1999).  
Former prisoners of war who had an opportunity for exposure 
to ionizing radiation comparable to that of veterans who 
participated in the occupation of Hiroshima or Nagasaki 
include those who, during the period from August 6, 1945 
through July 1, 1946, were interned within 150 miles of the 
city limits of Nagasaki, or were repatriated through the port 
of Nagasaki.  38 C.F.R. §§ 3.309(d)(3)(vii) (1999).

The Board finds that the evidence adequately shows that the 
veteran was held prisoner in a location near Nagasaki for a 
period including August 1945, and that he was repatriated 
through Nagasaki.  Based on those circumstances, the Board 
finds that the veteran participated in a radiation-risk 
activity, and that he was a radiation-exposed veteran.

Service connection for death caused by cancer which is 
claimed to be attributable to radiation exposure during 
service can be accomplished in three different ways:

First, there are 15 types of cancer which 
will be presumptively service-connected 
under the provisions of 38 U.S.C.A. 
§ 1112(c).  Second, 38 C.F.R. § 3.311(b) 
...provides a list of "radiogenic 
diseases" which will be service-
connected, provided that certain 
conditions specified in that regulation 
are met.  Third, direct service 
connection can be established by 
"show[ing] that the disease or malady 
was incurred during or aggravated by 
service," a task which "includes the 
difficult burden of tracing causation to 
a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir.1994).

Ramey v. Brown, 9 Vet. App. 40, 44 (1996) (emphasis added).

Under the first avenue for service connection, the diseases 
that shall be service-connected if they become manifest in a 
radiation-exposed veteran, provided that the rebuttable 
presumption provisions of §3.307 are satisfied, are the 
following:  Leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the esophagus, cancer of the 
stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the gall 
bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland, and 
cancer of the urinary tract.  38 C.F.R. §§ 3.307, 
3.309(d)(1), (2) (1998).

Under the second avenue for service connection, a claim based 
on exposure to ionizing radiation will be referred to the 
Department of Veterans Affairs (VA) Under Secretary for 
Benefits for consideration as to whether the veteran was 
exposed to ionizing radiation and subsequently developed a 
radiogenic disease which first became manifest as follows: 
bone cancer within 30 years of exposure, leukemia at any time 
after exposure, posterior subcapsular cataracts six months or 
more after exposure, and other radiogenic diseases five or 
more years after exposure.  38 C.F.R. § 3.311(b)(1) (1999).

Radiogenic diseases include the following:  All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia, 
thyroid cancer, breast cancer, lung cancer, bone cancer, 
liver cancer, skin cancer, esophageal cancer, stomach cancer, 
colon cancer, pancreatic cancer, kidney cancer, urinary 
bladder cancer, salivary gland cancer, multiple myeloma, 
posterior subcapsular cataracts, non-malignant thyroid 
nodular disease, ovarian cancer, parathyroid adenoma, tumors 
of the brain and central nervous system, cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2) 
(1999).

The third avenue for service connection is direct service 
connection, based on direct evidence that the cause of the 
veteran's death was incurred during service, aggravated by 
service, or caused by events during service.  The law 
governing service connection based on exposure to radiation, 
the United States Court of Appeals for the Federal Circuit 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.   See Combee, supra, 
34 F.3d 1039.

Service Connection Based on Disease Subject to Regulatory 
Presumption
With regard to the first avenue for service connection, 
medical evidence indicates that the veteran died of lung 
cancer.  Lung cancer is not one of the fifteen types of 
cancer which are presumptively service-connected under the 
provisions of 38 U.S.C.A. § 1112(c).  See 38 C.F.R. § 3.309 
(1999).  Therefore, service connection for the cause of death 
is not warranted through that first avenue.

Service Connection Based on Radiogenic Disease
The second avenue for service connection for cancer due to 
radiation exposure is based on "radiogenic disease."  The 
veteran died from lung cancer, which is one of the radiogenic 
diseases listed in the applicable regulation.  38 C.F.R. 
§ 3.311(b)(2) (1999).  His lung cancer manifested within the 
period required by the regulations, as the cancer was 
discovered in 1971, more than five years after his exposure 
to radiation in 1945.  See 38 C.F.R. § 3.311(b)(5) (1999).  
Under the circumstances of the veteran's exposure and 
illness, VA is required, for purposes of adjudicating the 
appellant's claim, to obtain an assessment of the dose of 
radiation to which the veteran was exposed.  38 C.F.R. 
§ 3.311(a) (1999).  VA is also required to refer the claim to 
the VA Under Secretary for Benefits for review.  38 C.F.R. 
§ 3.311(c) (1999).

The RO referred the appellant's claim to the Department of 
Veterans Affairs (VA) Under Secretary for Benefits, for 
consideration as to whether the veteran was exposed to 
ionizing radiation and subsequently developed a radiogenic 
disease which first became manifest within the time period 
listed under 38 C.F.R. § 3.311(b)(1).  As noted above, DWSA 
provided an estimate of the dose of radiation to which the 
veteran could have been exposed as a result of being in the 
Nagasaki area in 1945.  The VA Director of Compensation and 
Pension obtained a medical opinion regarding the veteran's 
radiation exposure and his lung cancer.  In October 1997, 
Susan H. Mather, M.D., M.P.H., who is a VA physician and the 
Chief Public Health and Environmental Hazards Officer, 
provided her opinion that there was no reasonable possibility 
that the amount of radiation to which the veteran was exposed 
in service caused the lung cancer that first manifested more 
than twenty years after his service.

Through remands in September 1998 and 1999, the Board sought 
a new review and opinion, with additional explanation, from 
Dr. Mather.  Specifically, the Board requested an opinion 
that explicitly addressed six factors, related to radiation 
exposure, that are set forth in 38 C.F.R. § 3.311(e).  The 
six factors that must be considered under that regulation are 
as follows:

(1) The probable dose, in terms of dose 
type, rate and duration as a factor in 
inducing the disease, taking into account 
any known limitations in the dosimetry 
devices employed in its measurement or 
the methodologies employed in its 
estimation;

(2) The relative sensitivity of the 
involved tissue to induction, by ionizing 
radiation, of the specific pathology;

(3) The veteran's gender and pertinent 
family history;

(4) The veteran's age at time of 
exposure;

(5) The time-lapse between exposure and 
onset of the disease; and

(6) The extent to which exposure to 
radiation, or other carcinogens, outside 
of service may have contributed to 
development of the disease.

38 C.F.R. § 3.311(e) (1999).

In February 2000, Dr. Mather provided a new opinion, which 
included explicit consideration of the six factors set forth 
in 38 C.F.R. § 3.311(e).  After discussing each of the six 
factors, Dr. Mather concluded, "...[I]t is unlikely that the 
veteran's lung cancer can be attributed to exposure to 
ionizing radiation in service."

After an opinion has been obtained pursuant to 38 C.F.R. 
§ 3.311(c), VA is to adjudicate the claim based on all of the 
evidence of record.  38 C.F.R. § 3.311(f) (1999).  The RO 
addressed the claim, with consideration of the February 2000 
opinion, in a Supplemental Statement of the Case issued in 
March 2000.  In considering the claim, the Board accepts that 
the veteran was held as a prisoner near Nagasaki at the time 
of the atomic bomb explosion, and that he was near and in 
Nagasaki during the weeks immediately following the 
explosion.  The Board accepts the DSWA estimate of the dose 
of radiation to which the veteran is likely to have been 
exposed under those circumstances.  The Board finds that Dr. 
Mather has addressed the required factors, and has explained 
her reasoning.  The Board finds that Dr. Mather's conclusion 
regarding the likelihood of a link between the veteran's 
radiation exposure and his cancer is credible and persuasive.  
Taking all of the evidence into consideration, the Board 
finds that the preponderance of the evidence is against 
service connection of the veteran's lung cancer as a 
radiogenic disease, based on the provisions of 38 C.F.R. 
§ 3.311.

Service Connection on a Direct Basis
The third avenue for service connection requires direct 
evidence that the veteran's radiation exposure caused his 
lung cancer.  The appellant asserts her belief that this was 
so; however, the opinion of a lay person is not competent 
evidence regarding an issue of medical causation.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Dr. Mather has reviewed 
the evidence regarding the veteran's radiation exposure and 
illness, and has concluded that it is unlikely that his 
cancer was related to his radiation exposure.  No competent 
(medical) evidence or opinion that the veteran's cancer was 
related to his radiation exposure has been submitted.  
Therefore, the Board concludes that the preponderance of the 
evidence is against service connection on a direct basis for 
the veteran's lung cancer.

In conclusion, the evidence shows that the veteran died from 
lung cancer.  The Board has found that the preponderance of 
the evidence is against service connection for the veteran's 
lung cancer based on a disease subject to regulatory 
presumption, based on a radiogenic disease, or based on 
direct evidence of a connection.  Therefore, the Board denies 
the claim for service connection for the cause of the 
veteran's death.


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

